MEMORANDUM **
Former federal prisoner Byron Moneada Ong appeals pro se from the district court’s judgment dismissing his prisoner civil rights action for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
The district court properly dismissed the action without prejudice because Ong failed to exhaust administrative remedies prior to filing his original complaint. See McKinney v. Carey, 311 F.3d 1198, 1199— 1200 (9th Cir.2002) (per curiam) (holding that 42 U.S.C. § 1997e(a) requires dismissal without prejudice where a prisoner has not exhausted administrative remedies pri- or to filing suit).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.